DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 03/22/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 5 recites “determine whether the electronic device is in an idle state”, and later in lines 7-8 recites “release a network connection based on a determination that the electronic device is in the idle state”. It is unclear what is the criteria for the idle state of the electronic device e.g. if the communication processor is inactive/off or application processor is active/off or both processors are inactive/off or processor usage below certain %, processor is operating/not operating, processor being used by the user, processor processing a call (Spec. ¶ 0045 - ¶ 0048). Examiner has considered the idle state to be any state when the terminal is not actively processing for the purpose of examination.
Claim 1 lines 9-10 recites “clear the resource memory while the network connection is released”. It is unclear if the memory is cleared during, before or after the network connection is released.

Claim 4 recites “occupancy rate” of the application processor while claim 1 line 5 recites “occupancy rate” of the resource memory. It is unclear what is being referred by the occupancy rate.

Claim 20 lines 11-12 recites “dynamic memory area”. It is unclear if  dynamic memory area is part of the resource memory of the communication processor or application processor or separate memory of the terminal.

Claims 10 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: 
Statutory category? - Claims 1-20: Yes 

Step 2A prong 1: 
Recites a judicial exception? - Yes
	Claim 1 recites “to monitor an occupancy rate of the resource memory, determine whether the electronic device is in an idle state” (abstract idea: observe/judge/evaluate - merely mental process).

Step 2A prong 2: 
Integrate judicial exception into practical application? - No

	Additional elements of claim 1: electronic device, application processor; communication processor, resource memory, release a network connection, clear the resource memory while the network connection is released, reconnect the network connection. (General computing component/method tied to technological environments).

Step 2B: 
Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC, insignificant pre/post solution activity)

First, claims 1-9 are directed to a device comprising processor and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to “monitor an occupancy rate of the memory and determine if the device is idle and releasing network connection and clearing the memory”. The claim elements of “to monitor an occupancy rate of the resource memory, determine whether the electronic device is in an idle state”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, monitoring occupancy rate of a memory involves observation, determining whether the device is idle also involve combination of observation, evaluation, judgement and opinion both of which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of electronic device (i.e. generic computing component), application processor (i.e. processor: generic computing component); communication processor (i.e. processor: generic computing component), resource memory (i.e. generic computing component), release a network connection (i.e. generic computing method), clear the resource memory (i.e. generic computing method) while releasing the connection (i.e. generic computing method), reconnect the network connection (i.e. generic computing method). These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example,  application processor, electronic device, communication processor, as drafted, under broadest reasonable interpretations are examples of generic computing component as recognized by one of ordinary skills in the art. Similarly, disconnecting and/or reconnecting the network connection are commonly performed during the networked computing methods. Clearing of the memory is also part of common computing processes wherein the memory is reclaimed after use. As courts has recognized that receiving, processing, and storing data as well as receiving or transmitting data over a network are well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First Choice Load Servs. Inc., 811 F.3d 1314(Fed. Cir. 2016) (generic computer components fails to satisfy the inventive concept requirement). Therefore, these additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification and rather these additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity or generic component and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional and are not sufficient to amount to significantly more than the judicial exception.  Further, our analysis above considers the claims in light of current USPTO guidance, including the Berkheimer Memorandum, disclosure does not provide additional details about the computer that would distinguish the recited components from conventional components, and from generic implementation individually and generic implementation in the combination. The claim is not patent eligible.


Independent claims 10 and 20 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1. 

Dependent claims 2-9, 11-19 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2015/0106637 A1, hereafter Zhang) in view of Geng et al. (US Pub. No. 2020/0120592 A1, hereafter Geng).
Zhang was cited in the last office action.

As per claim 1, Zhang teaches the invention substantially as claimed including an electronic device (fig 17 terminal 10) comprising: 
an application processor (fig 17 application processor 40); and 
a communication processor comprising a resource memory (fig 17 modem 30 fig 15 modem 30 buffer unit 303 fig. 16 modem 30 processor 330), the communication processor configured to 
monitor an occupancy rate of the resource memory ([0111] modem, processor fig 16 modem 30 processor 330 [0010] temporality storing, application packet, monitoring total amount of memory occupied by the temporarily stored application packet [0017] monitor, amount of memory occupied, buffer unit fig 4 105 106 timing preset time reached 107 monitor total amount of memory occupied 108 i.e. rate of occupying memory can be determined from this information), 
determine whether the electronic device is in an idle state ([0007] status, screen, terminal, monitoring module, screen-on/off state, waking up application processor i.e. application processor was not active before waking up), 
release a network connection ( ) based on a determination that the electronic device is in the idle state ([0074] screen off state, more than a short period of time, memory space of a modem may be released, when memory reaches a preset amount);
clear the resource memory ([0074] screen off state, more than a short period of time, memory space of a modem may be released, when memory reaches a preset amount), while the network connection is released ( ), and 
reconnect the network connection ([0004] terminal connects to a network, using modem [0051] TCP/IP [0074] memory space, modem, released, amount of memory reaches a preset amount).  

Zhang doesn’t specifically teach release a network connection based on a determination that the electronic device is in the idle state and clear resource memory while the network connection is released.

Geng, however, teaches release a network connection based on a determination that the electronic device is in the idle state ([0017] out-of-service state, releasing a network connection [0154] out-of-service state, terminal can’t find , cell [0157] fig 3 terminal is in the inactive state, if the terminal is in the out-of-service state 302 303 i.e. idle state) and clear resource memory while the network connection is released ([0017] terminal, out of service state, deleting the context information, releasing a network connection [0018] previously stored context information, storage resources, effectively saved, network connection, deleted [0154] out-of-service state, terminal can’t find , cell [0157] fig 3 terminal is in the inactive state, if the terminal is in the out-of-service state 302 303 i.e. idle state ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhang with the teachings of Geng of releasing the network connection if the terminal is in inactive/out-of-service state and  deleting the context information and releasing context information to improve efficiency (Zhang [0005] Geng [0003]) and allow release a network connection based on a determination that the electronic device is in the idle state and clear resource memory while the network connection is released to the method of Zhang as in the instant invention. 


As per claim 2, Zhang teaches the communication processor is further configured to determine whether the occupancy rate of the resource memory exceeds a first threshold value during a certain time period (fig. 17 modem 30 processor 330 fig. 8 when a preset time is reached 107 total amount of memory reaches a preset amount 109).  

As per claim 3, Zhang teaches the communication processor is configured further to determine whether the electronic device is in communication with an external device based on an on-call signal (fig 17 terminal 10 [0004] terminal, connects, network, using the modem, establish connection between socket and remote push server [0003] push, mobile internet devices [0049] terminal, mobile phone).
 
Claim 10 recites operating method for electronic device with similar limitations as claim 1. Therefore, it is rejected for the same rational.

Claim 11 recites the method of claim 10 with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 12 recites the method of claim 10 with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.



Claims 4-7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Geng, as applied to above claims, and further in view of Sridhara et al. (Pub. No. US 2015/0262067 A1, hereafter Sridhara).
Sridhara was cited in the last office action.

As per claim 4, Zhang teaches the communication processor is further configured to when the communication processor (fig 17 terminal 10 modem 30 application processor 40 ).  

Zhang and Sato doesn’t specifically teach determine whether an occupancy rate of the application processor exceeds a second threshold value, when the communication processor is not in communication with external device.

Sridhara, however, teaches determine whether an occupancy rate of the application processor exceeds a second threshold value ([0086] until processing consumption threshold is reached), when the communication processor is not in communication with external device ([0066] fig 2A information flow, in, mobile computing device 102 [0179] mobile computing device, disconnected peripheral device, relevant to performance of the mobile computing device).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Geng with the teachings of Sridhara of mobile computing device disconnected from the peripheral device and until the consumption threshold is reached to improve efficiency and allow determine whether an occupancy rate of the application processor exceeds a second threshold value, when the communication processor is not in communication with external device to the method Zhang and Geng as in the instant invention.


As per claim 5, Zhang teaches the electronic device, wherein the communication processor is further configured (fig 17 terminal 10 modem 30 fig 16 modem 30 processor 330 [0049] terminal, modem, mobile phone).  

Sridhara teaches remaining claim elements of a sensor configured to measure a movement of the electronic device ([0067] sensor device [0074] monitor/observe location information), wherein the communication processor is further configured to determine the movement of the electronic device based on a change of peripheral electric field information of the electronic device or movement information of the electronic device measured by the sensor ([0067] sensor device [0074] monitor/observe location information [0075] mobile computing device, communication, location information/communication [0059] mobile device, peripheral device, speed [0060] automotive peripheral device, increase, speed [0124] peripheral device, moving, faster than 10 mph).


As per claim 6, Zhang teaches the communication processor is configured to determine that the electronic device is in the idle state (fig. 8 status of the screen is off, preset time 107 amount of memory reaches preset amount 109 i.e. idle state), the communication processor (fig 17 terminal 10 modem 30 application processor 40 fig 16 modem 30 processor 330 [0049] terminal, modem, mobile phone).  
Sridhara teaches remaining claim elements of when the communication processor is not in communication with the external device ([0179] mobile computing device, disconnected peripheral device), the occupancy rate of the application processor does not exceed the second threshold value ([0086] until processing consumption threshold is reached), and the movement of the electronic device is not detected ([0074] monitor/observe location information [0075] mobile computing device, communication, location information/communication [0059] mobile device, peripheral device, speed [0060] automotive peripheral device, increase, speed [0124] peripheral device, moving, faster than 10 mph can also monitor for 0 mph).

As per claim 7, Zhang teaches the communication processor is configured the application processor (fig 17 terminal 10 modem 30 application processor 40).  

Zhang doesn’t specifically teach to transmit an out of service (OOS) signal in response to an application processor query signal received from the application processor after the network connection is released.

Geng, however, teaches network connection is released ([0017] out-of-service state, releasing a network connection [0154] out-of-service state, terminal can’t find , cell [0157] fig 3 terminal is in the inactive state, if the terminal is in the out-of-service state 302 303).

Zhang and Geng, in combination, do not specifically teach transmit an out of service signal to an application processor query signal received from the application processor.
Sridhara, however, teaches transmit an out of service signal to an application processor query signal received from the application processor ([0182] processor, notify the processor, feature removed from the classifier i.e. notify that peripheral corresponding to the feature is out of service).

Claim 13 recites the method with limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites the method with limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites the method with limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites the method with limitations similar to those of claim 7. Therefore, it is rejected for the same rational.


Claims 8-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Geng, as applied to above claims, and further in view of Herring et al. (US Patent No. 7,668,923 B2, hereafter Herring).
Herring was cited in the last office action.

As per claim 8, Zhang teaches the communication processor is further configured to schedule a task ([0113] instructions, used for implement, various operations), and perform an initialization of the resource memory (fig 17 terminal 10 modem 30 application processor 40 [0113] memory, stores, operation instructions for implementing operations).  

Zhang doesn’t specifically teach task having a lowest priority, scheduling after the network connection is released and initialization in response to in response to receiving an acknowledge (ACK) signal, the ACK signal indicating that all other tasks have been completed.

Geng, however, teaches schedule a task after the network connection is release ([0153] after the network connection, released, paging is initiated).

Zhang and Geng, in combination, do not specifically teach task having a lowest priority, and initialization in response to in response to receiving an acknowledge (ACK) signal, the ACK signal indicating that all other tasks have been completed.
	
Herring, however, teaches task having a lowest priority (col 20 lines 50-60 schedule a lower priority routine col 21 lines 5-10 ), and initialization (col 34 lines 15-30 initialization, registers col 21 lines 18-25 use the clear condition to remove the channel status) in response to in response to receiving an acknowledge (ACK) signal (col 47 lines 22-30 receiving a response packet), the ACK signal indicating that all other tasks have been completed (col 21 lines 11-5 interrupt queue, col 21 lines 25-30 processing descriptor list, rechecks the last list element i.e. if there are no more tasks/operations in the descriptor list).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Geng with the teachings of Herring schedule task with a lower priority and clearing the status and rechecking the last list element of the descriptor to improve efficiency and allow task having a lowest priority, and initialization in response to receiving an acknowledge (ACK) signal for the last list elements to the method Zhang and Geng as in the instant invention.

As per claim 9, Zhang teaches the resource memory (fig 16 memory 340) comprises a flag area configured to store data to be maintained even when the network connection is released ([0340] memory, ROM, RAM, instruction, data); and a non-flag area configured to store data that is dynamically allocated ([0340] memory, RAM i.e. volatile [0102] buffer unit, configured, temporarily store the obtained application packet), wherein the communication processor is configured to initialize the resource memory by initializing the non-flag area ([0017] packets, temporarily stored, buffer unit).  

Claim 17 recites the method of claim 10 with limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites the method of claim 10 with limitations similar to those of claim 9. Therefore, it is rejected for the same rational.

As per claim 19, Zhang teaches wherein data to be stored in the flag area comprises at least one of subscriber identification module (SIM) information, timer information, and location information ([0066] timer Herring: col 85 lines 40-45).



  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Geng, as applied to above claims, in view of Telang et al. (Pub. No. US 2017/0223597 A1, hereafter Telang) and further in view of Archer, Jr et al. (Pub. No. US 2006/0209695 A1, hereafter Archer).
Telang was cited in the last office action.

As per claim 20, Zhang teaches the invention substantially as claimed including an operating method of a communication processor (fig 16 modem 30 processor 330), the method comprising: 
monitoring an occupancy rate of a resource memory of the communication processor ([0111] modem, processor fig 16 modem 30 processor 330 [0010] temporality storing, application packet, monitoring total amount of memory occupied by the temporarily stored application packet [0017] monitor, amount of memory occupied, buffer unit fig 4 105 106 timing preset time reached 107 monitor total amount of memory occupied 108 i.e. rate of occupying memory can be determined from this information); 
detecting whether the occupancy rate of the resource memory exceeds a threshold value during a threshold time period (fig. 8 when the total amount of memory reaches a preset amount 108, start timing 106 when a preset time is reached 107); 
determining whether an electronic device comprising the communication processor is in an idle state (fig 8 status of the screen is screen off state, wake up the application processor 109 i.e. application processor is considered sleeping or screen off state is considered idle if the preset time and preset amount is reached) in response to detecting that the occupancy rate of the resource memory exceeds the threshold value (fig 8 monitor total amount of memory occupied 108 when the total amount of memory reaches a preset amount 109 when preset time is reached 107); and 
releasing a wireless network connection in an identical manner to a flight mode ( ) when the electronic device is in the idle state ([0074] screen off state, more than a short period of time, memory space of a modem may be released, when memory reaches a preset amount), the releasing the wireless network connection including releasing configuration information related to the wireless network connection ( ); and 
clearing a dynamic memory area ([0074] memory space, modem, released, amount of memory reaches a preset amount) in response to receiving a signal from a task having a lowest priority while the wireless network connection is released ().
Zhang doesn’t specifically teach releasing a wireless network connection in an identical manner to a flight mode, when the electronic device is in the idle state, the releasing the wireless network connection including releasing configuration information related to the wireless network connection, clearing memory in response to receiving a signal from a task having a lowest priority while the wireless network connection is released.
Geng, however, teaches releasing a wireless network connection, when the electronic device is in the idle state ([0017] out-of-service state, releasing a network connection [0154] out-of-service state, terminal can’t find , cell [0157] fig 3 terminal is in the inactive state, if the terminal is in the out-of-service state 302 303 i.e. idle state), the releasing the wireless network connection including releasing configuration information related to the wireless network connection ( ([0017] terminal, out of service state, deleting the context information, releasing a network connection [0018] previously stored context information, storage resources, effectively saved, network connection, deleted), clearing memory in response to while the wireless network connection is released ([0017] terminal, out of service state, deleting the context information, releasing a network connection [0018] previously stored context information, storage resources, effectively saved, network connection, deleted [0154] out-of-service state, terminal can’t find , cell [0157] fig 3 terminal is in the inactive state, if the terminal is in the out-of-service state 302 303 i.e. idle state).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhang with the teachings of Geng of releasing the network connection if the terminal is in inactive/out-of-service state and deleting the context information and releasing context information to improve efficiency (Zhang [0005] Geng [0003]) and allow release a network connection based on a determination that the electronic device is in the idle state and clear resource memory while the network connection is released to the method of Zhang as in the instant invention. 

Zhang and Geng, in combination, do not specifically teach releasing connection in an identical manner to a flight mode and clearing memory in response to receiving a signal from a task having a lowest priority.
Telang, however, teaches releasing a wireless network connection in an identical manner to a flight mode ([0006] airplane mode, cellular modem, shutoff [0007] airplane mode, disconnects, radio); 
releasing configuration information related to the wireless network connection ( [0007] wireless device, airplane mode, disconnect all radio resources).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhang and Geng with the teachings of Telang of airplane mode and disconnecting radio resources in the airplane mode to improve efficiency and allow releasing a wireless network connection in an identical manner to a flight mode to the method of Zhang and Geng as in the instant invention.
Zhang and Telang, in combination, do not specifically teach clearing memory in response to receiving a signal from a task having a lowest priority.
	 Archer, however, teaches clearing memory in response to receiving a signal from a task having a lowest priority ([0071] garbage collection, lowest or very low priority task).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhang, Geng and Telang with the teachings of Archer of garbage collection having lowest priority to improve efficiency and allow releasing memory in response to receiving a signal from task having a lowest priority to the method of Zhang, Geng and Telang as in the instant invention.
Response to Arguments

The previous objections to the specification have been withdrawn.
The previous objections under 35 USC § 112 (b) have been withdrawn. However, some new objections are made in reference to the amended claims.
Applicant's arguments against the 35 USC § 103 filed on 03/22/2022 have been fully considered but they are moot in view of new ground of rejection.
Applicant's arguments against the 35 USC § 101 filed on 03/22/2022 have been fully considered but they are not persuasive. Applicant argues the following:
Applicant respectfully disagree that the “[determining] whether the electronic device is an idle state,” is a matter which “Can be performed entirely in human mind or using pen and paper” when viewed with the other elements of the claim. For example,, in the case wherein a human mind replaces, e.g. a processing unit, to determine whether the electronic device is in an idle state, the human mind would need to use/interact with the electronic device, thereby preventing the electronic device from being in the idle state. Therefore, a human mind could never definitively determine that the electronic device was in an idle state, therefore the “matter” cannot be performed “entirely in the human mind.”
The claim is eligible as an improvement over prior systems” as it “recites a specific manner of “prevent a system halt due to memory leakage and memory error (Spec. [0077]) without a user’s recognition of the momentary break in service.

Examiner has thoroughly considered Applicant’s arguments to overcome the previous 35 USC § 101, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a) Examiner respectfully disagrees. The recited claim elements of “monitoring…” and “determining…idle state” are claim elements that involves observation and can be performed by combination of observation, evaluation, judgement and opinion. Applicant’s argument that such determination requires processor to be active and therefore system can never be in idle state is based on the implementation of the concept i.e. how the system is implemented using processing device. However, abstract idea determination is about the concept recited in the claim at a high level and not the implementation. For example, argument that a method performed by the computer will always require a computer to perform the method and therefore can’t be performed by the human mind is fundamentally not correct. A judicial exception can’t be patent eligible because it is performed by the generic computer.

With respect to point b) Attorney’s argument is correct. However, the claim has still not recited the elements that are argued by the Attorney. For example, attorney argued that instant invention as recited in the claim prevent a system halt due to memory leakage and memory error (Spec. [0077]). However, neither memory leakage nor memory error or prevention of system halt or system halt or condition for memory leakage/error or system halt has been recited. While instant invention appears to have improvement, it has not been realized in the recited claim.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barsness et al. (US 2010/0085871 A1) teaches resource leak recovery in a multi-node computer system.
Dalmia et al. (US 2020/0379810 A1) teaches memory management in data processing systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195